J-S68036-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                   Appellee               :
                                          :
              v.                          :
                                          :
DARRYL BROOKS,                            :
                                          :
                   Appellant              :            No. 694 EDA 2014

      Appeal from the Judgment of Sentence entered on January 30, 2014
             in the Court of Common Pleas of Philadelphia County,
                 Criminal Division, No. CP-51-CR-0014850-2013

BEFORE: ALLEN, JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED NOVEMBER 21, 2014

        Darryl Brooks (“Brooks”) appeals from the judgment of sentence

imposed following his guilty plea to insurance fraud.1 Additionally, Brooks’s

counsel, Jennifer A. Santiago, Esquire (“Attorney Santiago”), has filed a

Motion to Withdraw as Counsel. We affirm Brooks’s judgment of sentence

and grant Attorney Santiago’s Motion to Withdraw as Counsel.

        On January 30, 2014, Brooks entered a negotiated guilty plea to one

count of insurance fraud, and was thereafter sentenced to two years of

reporting probation and $2,000 in restitution. On February 27, 2014, Brooks

filed a timely Notice of Appeal. Thereafter, the trial court appointed Attorney

Santiago as Brooks’s appellate counsel. Attorney Santiago has filed a Motion




1
    See 18 Pa.C.S.A. § 4117(a)(2).
J-S68036-14


to Withdraw as Counsel and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967) (hereinafter the “Anders Brief”).

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is

frivolous and wishes to withdraw from representation, she must do the

following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief
      referring to any issues that might arguably support the appeal,
      but which does not resemble a no-merit letter; and (3) furnish a
      copy of the brief to the defendant and advise him of his right to
      retain new counsel, proceed pro se, or raise any additional points
      he deems worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders,

i.e., the contents of an Anders brief, and required that the brief

      (1)    provide a summary of the procedural history and facts,
             with citations to the record;

      (2)    refer to anything in the record that counsel believes
             arguably supports the appeal;

      (3)    set forth counsel’s conclusion that the appeal is frivolous;
             and

      (4)    state counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of


                                  -2-
J-S68036-14


            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “Once counsel has satisfied the [Anders]

requirements, it is then this Court’s duty to conduct its own review of the

trial court’s proceedings and render an independent judgment as to whether

the appeal is, in fact, wholly frivolous.”   Edwards, 906 A.2d at 1228

(citation omitted).

      Here, Attorney Santiago has complied with each of the requirements of

Anders. Attorney Santiago indicates that she conscientiously examined the

record and determined that an appeal would be frivolous. Further, Attorney

Santiago’s Anders Brief comports with the requirements set forth by the

Supreme Court of Pennsylvania in Santiago. Finally, the record contains a

copy of the letter that Attorney Santiago sent to Brooks, indicating her

determination that the appeal is frivolous, advising of her intention to seek

permission to withdraw, attaching copies of her Anders Brief and Motion to

Withdraw as Counsel, and advising Brooks of his right to proceed pro se or

retain alternate counsel and file additional claims.   Accordingly, Attorney

Santiago has complied with the procedural requirements for withdrawing

from representation, and we will review Brooks’s appeal.

      Notably, in her Anders Brief, Attorney Santiago indicates that, after

she conscientiously examined the record, the claims of whether the trial

court had subject matter jurisdiction, the validity of Brooks’s plea, and the

legality of Brooks’s sentence are frivolous. Anders Brief at 9. Brooks has


                                 -3-
J-S68036-14


not elected to proceed pro se or retain alternate counsel to file additional

claims.   Thus, we will review the record to determine if there are any

meritorious issues to be raised on Brooks’s behalf.

      Upon entry of a guilty plea, a defendant waives all claims and defenses

other than those sounding in the jurisdiction of the trial court, the validity of

the plea, and the legality of the sentence imposed. See Commonwealth v.

Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014); see also Commonwealth v.

Jones, 929 A.2d 205, 212 (Pa. 2007).         When a negotiated plea includes

sentencing terms or, more properly, the Commonwealth’s commitment to

recommend a certain sentence, the defendant’s knowing and voluntary

acceptance of those terms rightly extinguishes the ability to challenge a

sentence that the defendant knew was a proper consequence of his plea.

See Eisenberg, 98 A.3d at 1276.

      The two requirements for subject matter jurisdiction, as it relates to

criminal defendants, are (1) the competency of the court to hear the case;

and (2) the provision of formal notice to the defendant of the crimes

charged. See Jones, 929 A.2d at 210.

      Here, our review of the record indicates that the insurance fraud

charge to which Brooks pled guilty stemmed from an incident involving a

SEPTA bus, which allegedly occurred at the intersection of Germantown and

Glenwood Avenues in the city of Philadelphia.         See N.T. (Guilty Plea),

1/30/14, at 7. Thus, the trial court, sitting in the Court of Common Pleas of



                                   -4-
J-S68036-14


Philadelphia County, was competent to adjudicate the criminal charges

brought against Brooks. See Commonwealth v. Bethea, 828 A.2d 1066,

1074 (Pa. 2003) (holding that “all courts of common pleas have statewide

subject matter jurisdiction in cases arising under the Crimes Code.”).

Additionally, Brooks received formal notice of the charges brought against

him in the criminal Complaint, which provided the necessary notice to

Brooks of the charges he faced and to which he eventually pleaded guilty.

See Jones, 929 A.2d at 210. Accordingly, we agree with Attorney Santiago

that any appeal on this basis would be frivolous.

      Further, our review of the record reveals no issue regarding the

validity of Brooks’s plea. Brooks executed a written colloquy regarding his

guilty plea which identified the charges against him, the maximum sentence

and fines that could be imposed, the sentence recommended by the

Commonwealth, and the trial and appeal rights that he would be waiving by

entering a guilty plea. See Written Colloquy, 1/30/14, at 1-4. Thereafter,

the trial court conducted a full colloquy on the record prior to accepting

Brooks’s guilty plea. See N.T. (Guilty Plea), 1/30/14, at 4-9. The written

and oral colloquies reflect that Brooks knowingly and voluntarily accepted

the negotiated sentencing terms recommended by the Commonwealth.

Thus, we agree with Attorney Santiago that any appeal regarding the validity

of Brooks’s plea would be frivolous.




                                  -5-
J-S68036-14


      Finally, we discern no basis for challenging the legality of the sentence

imposed upon Brooks. As specified in the written colloquy signed by Brooks,

and as indicated by the trial court during the colloquy on the record, the trial

court could have sentenced Brooks to a maximum sentence of seven years

in prison and imposed a fine of up to $15,000.         See N.T. (Guilty Plea),

1/30/14, at 5; see also Written Colloquy, 1/30/14, at 1.        As Brooks was

sentenced to merely two years of reporting probation and $2,000 in

restitution, we agree with Attorney Santiago that Brooks’s sentence was

legal and that any appeal regarding the legality of Brooks’s plea would be

frivolous.

      Further, because our independent review of the record discloses no

meritorious claims, we conclude that Brooks’s appeal is frivolous, and grant

Attorney Santiago’s Motion to Withdraw as Counsel.

      Judgment of sentence affirmed; Motion to Withdraw as Counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/21/2014




                                  -6-